Filed 3/22/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 41







State of North Dakota, 		Plaintiff and Appellee



v.



Bolo Poith Deng, 		Defendant and Appellant







No. 20100247







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Mark R. Boening (on brief), Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Mark T. Blumer (on brief), 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant.

State v. Deng

No. 20100247



Per Curiam.

[¶1]	Bolo Deng appeals from the criminal judgment entered by the district court after a jury found him guilty of aggravated assault.  Deng argues the State’s evidence was insufficient to support the guilty verdict.  We summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner